Robinson, J.
(dissenting). I dissent from the majority decision herein. I think it is based too much on technical reasoning. The mortgage in question was made by Correll, who had been for years the de facto and real president and treasurer and manager of the company. He was the corporation. The mortgage was given in good faith and for full value. It was duly made. And it was the duty of the judgment creditor to know that and to know of all the affairs of the corporation, and if the judgment creditor did not have notice of the mortgage it was because he did not open his eyes and examine the records. *363It was because he had failed in doing his duty as an officer of the corporation. He has no superior equity. He is not a purchaser in good faith and for value. The judgment of the trial court should be affirmed.